Citation Nr: 0205501	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  01-05 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for a low 
back disability.

3.  Entitlement to a rating in excess of 10 percent for 
irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
February 1975, and from September 1981 to March 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

While on appeal, it appears to the Board that the veteran may 
have attempted to raise an issue of entitlement to service 
connection for depression and/or anxiety.  If she desires to 
pursue this issue, she should do so with specificity at the 
RO.  As there has thus far been no adjudication of this 
issue, the Board has no jurisdiction of the issue at this 
time.

A videoconference hearing was held before the undersigned 
Member of the Board in December 2001.  A transcript of the 
hearing testimony has been associated with the claims file.

The Board is undertaking additional development on the issue 
of an increased rating for a low back disability pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
this issue.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the appellant's claims now on 
appeal.

2.  The medical evidence contains a current, clear medical 
diagnosis of PTSD.

3.  The veteran's PTSD has been diagnosed based on her in-
service stressors.

4.  After the RO forwarded the veteran's case to the Board, 
additional evidence was submitted to confirm that the 
veteran's claimed stressors actually occurred.

5.  The veteran's irritable bowel syndrome is currently 
manifested by subjective complaints of abdominal pain, and 
alternating constipation and diarrhea.  

6.  A flexible sigmoidoscopy confirmed evidence of colitis 
but there has been no medical suggestion of hiatal hernia, 
gastroesophageal reflux disease, or ulcerations. 


CONCLUSIONS OF LAW

1.  PTSD was incurred as a result of active duty service.  
38 U.S.C.A. §§ 101(16), 1110, 1131, 1154, 5103A (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304(f) (2001).

2.  The criteria for a 30 percent evaluation, but no more, 
for irritable bowel syndrome have been met.  38 U.S.C.A. 
§§ 1155, 5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.14, 4.20, 4.113, 4.114, Diagnostic Codes 
(DCs) 7307, 7319 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains that she is entitled to service 
connection for PTSD on the basis of witnessing several 
traumatic incidents in her job as a military police officer.  
She further asserts that her service-connected low back and 
irritable bowel syndrome are worse than currently evaluated.  
She contends that the current ratings do not adequately 
compensate her for the level of her disabilities.

1. Entitlement to Service Connection for PTSD

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2001).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2001).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303(d) (2001).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition to the regulations cited above, the Board notes 
that shortly before the veteran filed her claim, the 
applicable rating criteria for service connection for PTSD, 
38 C.F.R. § 3.304(f), was amended on June 18, 1999, and made 
effective to March 7, 1997.  See 64 Fed. Reg. 32807-32808 
(June 18, 1999) (codified at 38 C.F.R. § 3.304(f) (2001)).  
Although the new regulation purports to essentially restate 
the three essential elements previously in effect, the Board 
finds that due to the timing of the appellant's claim the 
amended regulations are applicable in this instance.

By way of background, under the old or pre-amendment 
regulations, service connection for PTSD required (i) a 
current, clear medical diagnosis of PTSD (presumed to include 
the adequacy of the PTSD symptomatology and the sufficiency 
of a claimed in-service stressor); (ii) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (iii) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1998).  Under the 
new regulations, service connection for PTSD requires (i) 
medical evidence diagnosing PTSD, (ii) medical evidence 
establishing a link between current symptoms and an in-
service stressor, and (iii) credible supporting evidence that 
the claimed in-service stressor occurred.  See 64 Fed. Reg. 
32807-32808 (June 18, 1999); 38 C.F.R. § 3.304(f) (2001).  

When asked to interpret the old regulations, with respect to 
the first element (a diagnosis of PTSD), the Veterans Claims 
Court held that "a clear (that is, unequivocal) PTSD 
diagnosis by a mental-health professional must be presumed 
... to have been made in accordance with the applicable DSM 
[Diagnostic and Statistical Manual of Mental Disorders] 
criteria as to both the adequacy of the symptomatology and 
the sufficiency of the stressor."  Cohen v. Brown, 10 Vet. 
App. 128, 139 (1997).  Moreover, the Veterans Claims Court 
concluded that "under the DSM-IV, the mental illness of PTSD 
would be treated the same as a physical illness for purposes 
of VA disability compensation in terms of predisposition 
toward development of that condition."  Id. at 141 
(incorporating the "eggshell plaintiff" rule to service 
connection awards).  

In interpreting the former second element, now third element 
(an in-service stressor), the Veterans Claims Court 
determined that the evidence necessary to establish that the 
claimed stressor actually occurred varied depending on 
whether it could be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 1991 & 
Supp. 2001).  The Veterans Claims Court held that "[w]here 
it is determined, through recognized military citations or 
other supportive evidence, that the veteran was engaged in 
combat with the enemy and the claimed stressors are related 
to such combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service'."  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b) (West 1991 & Supp. 2001); 
38 C.F.R. § 3.304(d), (f) (2001); see also Gaines v. West, 11 
Vet. App. 113 (1998) (determination of whether veteran 
engaged in combat with enemy is particularly significant in 
PTSD cases).  

Under the old regulations, if the claimed stressor was 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation would be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1998).  Under the new 
regulations, the reference to combat citations was removed.  
Nonetheless, under both the old and the new regulations, if 
the "claimed stressor [was] not combat related, a veteran's 
lay testimony regarding in-service stressors [was] 
insufficient to establish the occurrence of the stressor and 
must be corroborated by 'credible supporting evidence'."  
Cohen, 10 Vet. App. at 142 (citing Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996); Doran v. Brown, 6 Vet. App. 283 
(1994)).  

As an initial matter, the Board notes that the service 
records do not support a finding that the veteran engaged in 
combat, nor has she so claimed.  Rather, she maintains that 
she witness several stressful events as a result of her work 
as a military police officer.  

The medical evidence of record shows post-service treatment 
for anxiety and depression.  In January 2000, the veteran was 
diagnosed with PTSD.  In February 2000, she was admitted to 
the PTSD Day Hospital for six weeks.  The discharge diagnosis 
was chronic PTSD.  In a September 2000 VA PTSD examination 
report, the veteran reported that she had been diagnosed with 
PTSD and was hospitalized in February 2000.  She complained 
of difficulty with interpersonal relationships and noted that 
she had been in an abusive prior marriage.  She reported 
sending a soldier to Desert Storm where he died, telling his 
family, feeling responsible for ten deaths, and seeing a 
young lady killed in an automobile accident.  After a mental 
status examination, the clinical assessment included PTSD 
with a depressive component.  The examiner concluded that the 
veteran had chronic PTSD, which affected her interpersonal 
functioning.  The Board finds that this evidence constitutes 
a clear and unequivocal diagnosis of PTSD by a mental-health 
professional.

Further, the Board notes that during the veteran's PTSD 
treatment, the treating physician identified a causal 
relationship between the veteran's symptoms and her military 
experiences.  Specifically, the discharge diagnosis noted 
that the veteran's PTSD symptoms were related to her military 
service in Panama and Desert Storm during her service as a 
military police officer and were further exacerbated by an 
abusive relationship.  Accordingly, the Board concludes that 
the medical evidence establishes a link between the veteran's 
current symptoms of PTSD and in-service stressors.  

Turning now to the final element, credible supporting 
evidence that the claimed in-service stressors occurred, the 
Board notes that the veteran identified several stressors.  
Specifically, at a hearing before the Board, she testified 
that she witnessed the death of a young German girl after she 
was struck by an automobile.  She recalled the imprint the 
girl made on the windshield.  She discussed another incident 
where other military police officers ran into the back of an 
ambulance, and one in which a little boy fell out of a 
window.  She reflected that she remembered the little boy 
when she watched people jumping from the World Trade Center.  
She became upset at the hearing and was unable to continue. 

While there is no contemporaneous evidence reflecting any of 
these incidents, the Board places significant probative 
weight on a letter submitted by the veteran's former 
secretary confirming, through her own statements, that the 
various incidents identified by the veteran actually 
occurred.  Specifically, the former secretary noted that she 
was responsible for preparing certain official reports for 
the veteran and recalled the veteran's presence at an 
incident where a young girl was struck by an automobile, when 
a child fell from a third floor window, the murder scene of 
an eight year old, an airplane accident, recovery of a badly 
decomposed body, and other accident scenes.  Moreover, the 
veteran's presence at these events is consistent with her 
duties as a military police officer in service.

Given the veteran's statements as to the events in service, 
the confirmation of those events by her former secretary, in 
addition to a clear diagnosis of PTSD, which is linked to the 
in-service incidents, the Board finds that the evidence is 
sufficient to corroborate that the stressors actually 
occurred.  Accordingly, the Board finds that the criteria to 
establish service connection for PTSD have been met in this 
case.

2.  Entitlement to a Rating in Excess of 10 percent for 
Irritable Bowel Syndrome

The RO rated the veteran's irritable bowel syndrome under DC 
7319 (irritable colon syndrome).  The Board will also 
consider DC 7307 for gastritis.

Under DC 7307 (hypertrophic gastritis), chronic gastritis 
with small nodular lesions and symptoms warrants a 10 percent 
evaluation.  Chronic gastritis with multiple small eroded or 
ulcerated areas, and symptoms, warrants a 30 percent 
evaluation.  Finally, a 60 percent evaluation may be 
warranted for chronic gastritis with severe hemorrhage, or 
large ulcerated or eroded areas.  38 C.F.R. § 4.114, DC 7307 
(2001).  

Under the provisions of DC 7319 (irritable bowel syndrome), a 
noncompensable evaluation is warranted for mild disease, with 
disturbances of bowel function with occasional episodes of 
abdominal distress.  A 10 percent evaluation is warranted for 
moderate disease, with frequent episodes of bowel 
disturbances with abdominal distress.  Finally, a 30 percent 
evaluation, the highest available under this code, is 
warranted for severe disease, with diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.  38 C.F.R. § 4.114, DC 7319 (2001).

Diseases of the digestive system, particularly within the 
abdomen, which produce a common disability picture 
characterized by varying degrees of abdominal pain, anemia, 
and disturbances in nutrition are considered coexisting 
abdominal conditions and do not lend themselves to distinct 
and separate disability evaluations without violating the 
fundamental principles of pyramiding outlined in 38 C.F.R. 
§ 4.14.  38 C.F.R. §§ 4.113, 4.114 (2001).  Thus, the Board 
will consider irritable bowel syndrome and gastritis as one 
disability but will separately consider the relevant 
diagnostic code for each.

In a March 1999 treatment record, the veteran reported 
alternating episodes of constipation and diarrhea, and 
flatus.  The examiner noted that a flexible sigmoidoscopy 
showed colitis.  Outpatient treatment records show a weight 
fluctuation from a high of 118 lbs. in August 1999, dropping 
to 107 lbs. in April 2000.  

In a September 2000 VA General Medical examination report, 
the veteran reported a history of chronic colitis and 
gastritis, made worse with stress.  She also indicated 
periods of fecal incontinence at inappropriate times, even 
while asleep, which affected her work.  Medications included 
Imodium and Cipro.  Physical examination revealed she weighed 
104 lbs.  Her abdomen showed no tenderness or masses.  The 
final diagnosis was irritable bowel syndrome.

At a hearing before the Board in December 2001, the veteran 
testified that she experienced gastric problems every day.  
She indicated that she had bowel movement accidents in her 
pants when she passed gas.  She noted that she had lost 
weight and was down to 100 lbs.  

After a review of the evidence, the Board finds that a 30 
percent rating, but no more, for irritable bowel syndrome is 
warranted.  The Board is persuaded by the veteran's 
complaints of alternating diarrhea and constipation and the 
on-going complaints with respect to her bowels as evidenced 
by a gradual but steady weight loss.  The Board also notes 
regular complaints of irritable bowel syndrome noted 
throughout the extensive outpatient treatment records.  As 
such, the Board finds that the overall clinical picture 
suggests essentially constant abdominal distress and a 30 
percent evaluation under DC 7319 is warranted.  The Board 
notes that a 30 percent rating is the highest available under 
this diagnostic code.  

Further, the Board finds that a higher evaluation is not 
warranted under DC 7307.  While the veteran has reported a 
diagnosis of gastritis, there is no evidence of multiple 
small eroded or ulcerated areas identified by gastroscope.  
Moreover, there is no medical evidence or suggestion of 
hiatal hernia, gastroesophageal reflux, or ulcerations.  
Based on the above, it is the conclusion of the Board, 
therefore, that a 30 percent rating, but no more, is 
warranted for irritable bowel syndrome.  

Finally, during the pendency of this appeal, there was a 
significant change in the law.  Specifically, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, which, among other things, redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The law also eliminated the concept of 
well-groundedness and is applicable to all claims filed on or 
after the date of enactment or those filed before the date of 
enactment but not yet final as of that date.  See 38 U.S.C.A. 
§ 5103A (West 2001).  Additionally, in August 2001, VA issued 
regulations implementing the provisions of VCAA "to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits."  See 66 Fed. Reg. 45620-45632 
(Aug. 29, 2001).

In this case, the Board finds that the RO has met its duty to 
assist the veteran in the development of these claims under 
the VCAA.  By virtue of the information contained in the 
statement and supplemental statements of the case issued 
during the pendency of the appeal, the veteran and her 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claims.  Further, it appears that all medical records 
identified by the veteran have been associated with the 
claims file.  Moreover, she underwent two VA examinations 
with respect to the issues on appeal.  In addition, the 
veteran requested and received a hearing before the Board in 
December 2001.  Therefore, the Board finds that the mandates 
of the VCAA have been satisfied.


ORDER

The claim for entitlement to service connection for PTSD is 
granted.

A rating of 30 percent, but no more, for irritable bowel 
syndrome is granted subject to the law and regulations 
governing the award of monetary benefits.



		
	G. STROMMEN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you

 

